Citation Nr: 9913099	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  98-04 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for degenerative 
arthritis, lumbosacral spine, by X-ray with limitation of 
motion, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1970 to 
December 1973.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a rating decision in which an 
increased evaluation for degenerative arthritis, lumbosacral 
spine, was denied.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance. The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations. In Bagwell v. Brown, 9 Vet. App. 337 (1996), 
the Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or from reaching such a conclusion on 
its own. Moreover, the Court did not find the Board's denial 
of an extraschedular rating in the first instance prejudicial 
to the veteran, as the question of an extraschedular rating 
is a component of the appellant's claim and the appellant had 
fully opportunity to present the increased-rating claim 
before the RO.  Bagwell, at 339.  Consequently, the Board 
will consider whether this case warrants the assignment of an 
extraschedular rating.


FINDINGS OF FACT

1.  All relevant evidence for a fair and informed decision 
has been obtained by the originating agency.

2.  The veteran's service-connected lumbosacral spine 
disability is currently manifested by no more than moderate 
limitation of motion, without listing of the whole spine, 
positive Goldthwaite's sign, loss of lateral motion, or 
abnormal mobility on forced motion.


CONCLUSIONS OF LAW

The criteria for the assignment of a rating higher than 20 
percent for degenerative arthritis, lumbosacral spine, by X-
ray with limitation of motion, have not been satisfied.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.48, 4.72, Diagnostic Code 
5003-5292 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition has worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  The Board notes that the veteran testified in 
February 1999 that he was receiving treatment every three to 
six months at VA facilities.  His testimony, however, did not 
indicate that these treatment records would contain 
information that differs materially from that in the 
treatment notes now of record.  Accordingly, the Board finds 
that all relevant facts have been properly developed and the 
duty to assist him, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991), has been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  A rating decision dated in August 1975 
originally granted service connection for chronic lumbosacral 
strain, evaluating the disability as 10 percent disabling.  
Service medical records show the veteran had strained his 
back while working on an engine, up in cowling, on the flight 
line in May 1973.  In July 1973, he was given a diagnosis of 
pulled muscle fibers in the right mid-thoracic paravertebral 
region, with possible involvement of the lower trapezius 
fibers.  His September 1973 discharge physical reveals a 
diagnosis of recurrent back pain due to muscle strain in the 
lower back, treated, with little results, by physical 
therapy, no complications, no sequelae.  Private medical 
records show an episode of acute back strain in February 
1975.  The VA examination report contains a diagnosis of 
chronic lumbosacral strain.

In June 1975, the RO granted an increased evaluation to 20 
percent, effective from May 1976.  In May 1978, the RO 
reduced the evaluation of the veteran's lower disability, 
characterized as early degenerative arthritis, lumbosacral 
spine, by X-ray, to a noncompensable rating effective from 
August 1978, on the basis of a May 1978 VA examination report 
that contained a diagnosis of chronic low back strain by 
history, not found on this examination, and early 
degenerative arthritis, lumbosacral spine, by X-ray.

In February 1985, the RO assigned a 10 percent evaluation 
from January 1985, for early degenerative arthritis, 
lumbosacral spine, by X-ray, chronic low back strain.  In 
August 1985, the RO assigned a 20 percent rating, effective 
from June 1995, for degenerative arthritis of the lumbosacral 
spine by x-ray with limitation of motion.  This disability 
evaluation has been confirm and continued to the present.

After review of the record, the Board finds that the evidence 
does not support a disability evaluation higher than the 
current 20 percent rating for the veteran's service-connected 
degenerative arthritis, lumbosacral spine by X-ray, with 
limitation of motion.  

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

The 20 percent rating for the veteran's service-connected 
lumbosacral spine disability -- degenerative arthritis, 
lumbosacral spine by X-ray, with limitation of motion -- has 
been assigned under Diagnostic Code 5003-5295.   

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200, etc.).  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, other compensable ratings are provided under 
Diagnostic Code 5003.  Limitation of motion of the lumbar 
segment of the spine is rated 10 percent when slight, 20 
percent when moderate, and 40 percent when severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  

Under Diagnostic Code 5295, lumbosacral strain is rated 
noncompensable with slight subjective symptoms only.  A 10 
percent rating is assigned for characteristic pain on motion.  
A 20 percent rating is assigned with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating is assigned when the 
lumbosacral strain is severe, with listing of the whole spine 
to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to considerations 
of less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  The vertebrae of the lumbosacral spine are 
considered groups of minor joints.  Thus, the factors 
relevant to joint disability warrant consideration.  See 
38 C.F.R. § 4.45 (1998).  Functional loss due to absence of 
part or all of the necessary bones, joints, muscles or 
associated structures, or due to deformity, adhesions, 
defective innervation, or other pathology, or due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant, also warrant consideration.  See 
38 C.F.R. § 4.40 (1998).

VA outpatient records dated from April 1996 to January 1998 
show that the veteran continued to seek treatment for lower 
back pain, stiffness, and numbness and a feeling of "pins 
and needles" in his lower extremities, that he was 
prescribed a TENS unit and prohibited from heavy lifting and 
bending at the waist, and that he was referred to a pain 
clinic for treatment.  In June 1996, the examiner noted 
paracentral spasms and diagnosed chronic lower back pain 
without sign of root impingement.  In January 1997, 
degenerative disc disease was diagnosed and, in April 1997, 
the examiner noted an impression of disc space narrowing and 
requested a magnetic resonance imaging (MRI) study.  The 
results of a February 1998 MRI were interpreted as showing 
right paracentral disc herniation at L1-L2 causing moderate 
mass effect against the ventral thecal sac and possibly 
touching the distal conus but without nerve root impingement, 
and without other evidence of disk herniation or more than 
minimal disk bulging.

Private medical records dated from May 1995 to July 1995 
reveal complaints of continuous lower back pain radiating up 
to the middle back and numbness in his hands and legs.  The 
examiner observed that the veteran moved slowly and with 
discomfort, but could perform a heel and toe walk, and that 
gait was good.  X-ray results are recorded in June 1995 as 
evidencing wedging of D12 and L1 with considerable 
osteophytic formation.  

A July 1997 VA examination report reveals subjective 
complaints of numbness in legs and arms, lower back pain, and 
dizziness.  The veteran further reported that stooping, 
bending, and lifting aggravate these symptoms.  The examiner 
objectively observed no postural abnormalities, no fixed 
deformity, and no atrophy or spasm in the musculature of the 
back.  Range of motion measurements is recorded at 60 degrees 
flexion, 5 degrees extension, 20 degrees lateral flexion, and 
25 degrees rotation.  The examiner noted objective 
observation of pain on all motion but found no evidence of 
neurological involvement.  The report reflects a diagnosis of 
lumbosacral strain and compression fracture at T12 and L1.  
Results of X-rays taken in conjunction with the report were 
interpreted as suggestive of old mild anterior wedging 
compression fractures of T12 and L1 with degenerative change 
at the T11-T12, T12-L1, and L1-L2.

The veteran also presented statements of his unemployability.  
The first is a July 1996 finding by the Employment Security 
Commission of North Carolina, Unemployment Insurance 
Division, that he was discharged from his previous employer 
due to his inability to perform the work he was hired to do 
because of the heavy lifting involved.  The second is a 
November 1996 statement of the former president of the 
American Postal Workers Union, AFL-CIO.  This witness 
expressed the opinion that the veteran had back problems 
caused by sitting at a "rest bar", which offered no back 
support, and added that the veteran had resigned.  

The veteran testified both before the undersigned member of 
the Board in February 1999 and before a hearing officer at 
the RO in June 1998.  At both hearings, he testified 
essentially that his lower back disability causes him 
constant pain, which is aggravated by standing-more than 30-
60 minutes in June 1998 and more than 5-10 minutes in 
February 1999-and walking, after which, he testified, he 
experiences numbness and a feeling of "pins and needles" in 
his legs.  In addition, he averred that he is prohibited from 
heavy lifting, and that he experiences tenderness, swelling, 
muscle spasms, and limitation of motion in his lumbosacral 
spine.

After consideration of the evidence, the Board finds that the 
criteria for a 40 percent evaluation under Diagnostic Code 
5295 are not met.  The record does not reflect that the 
veteran has listing of the whole spine, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, or loss of lateral motion, although he 
does have x-ray evidence of osteo-arthritic changes.  He also 
does not exhibit abnormal mobility on forced motion.  The 
Board has also considered whether a higher rating of 40 
percent under Diagnostic Code 5292 is supported by evidence 
of severe limitation of motion of the lumbar segment of the 
spine.  In this case, the report of the July 1997 VA 
examination recorded motion of 60 degrees of forward flexion, 
5 degrees of backward extension, and 20 degrees of lateral 
flexion and 25 degrees of rotation, each to the right and the 
left.  The examiner noted that all movements were painful, 
but, even taking this into account, the range of motion 
demonstrated is not more than moderately limited.  

Although there is some reference to disc disease in more 
recent treatment records, the record does not reflect that 
this is part of the service-connected low back disability.  
Moreover, the evidentiary record does not demonstrate that 
the required manifestations for the assignment of a higher, 
40 percent, rating under Diagnostic Code 5253 for 
intervertebral disc syndrome.  A 60  percent rating is 
assigned under Diagnostic Code 5293 for "pronounced" 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  A 40 percent rating is 
assigned for severe intervertebral disc syndrome, recurring 
attacks, with intermittent relief.  The veteran testified in 
June 1998 and February 1999 that he experiences pain and 
numbness radiating into his lower extremities, and VA and 
private outpatient treatment records document similar 
complaints.  Nonetheless, when further medical study was 
completed, no neurological involvement could be found.  This 
is reflected in private and VA records, VA examination 
reports, and in the most recent, February 1998, medical 
evidence of record-the MRI report.  Briefly summarized, no 
sign of root impingement was found in June 1996, and the VA 
examiner specifically found no neurological involvement in 
July 1995.  Likewise, the VA examiner, in July 1997, 
specifically noted no neurological involvement.  Finally, the 
results of the February 1998 MRI evidence no nerve root 
impingement.  There is thus no disability that may be 
evaluated under this diagnostic code.

A higher rating could also be warranted under Diagnostic Code 
5287 for ankylosis of the lumbar spine or Diagnostic Code 
5286, for ankylosis of the spine.  However, the medical 
evidence of record does not demonstrate that any part of the 
veteran's spine is ankylosed.  Therefore, the veteran's 
service-connected disability cannot be evaluated under these 
diagnostic codes.  Finally, although the x-rays taken at the 
most recent VA examination, in July 1997, were interpreted as 
suggestive of compression fractures at T12-L1, the record 
does not reflect that this has been attributed to the 
service-connected degenerative arthritis of the lumbosacral 
spine.  Both the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (1998).  Thus, even if the presence of 
compression fractures were to be confirmed, it would not 
support the assignment of a separate, compensable evaluation 
under Diagnostic Code 5285, for residuals of vertebral 
fractures.  

For the same reason, separate ratings cannot be assigned 
under Diagnostic Codes 5003 and 5295, even though the RO has 
listed both diagnostic codes in describing the service-
connected disability.  Except as otherwise provided in the 
rating schedule, all disabilities, including those arising 
from a single disease entity, are to be rated separately, and 
then all ratings are to be combined pursuant to 38 C.F.R. 
§ 4.25 (1998).  Thus, in Esteban v. Brown, 6 Vet. App. 259, 
261 (1994), the Court ruled that the veteran, who had 
residuals of injury to the right side of his face, was 
entitled, as a matter of law, to combine his 10 percent 
rating for disfigurement under Diagnostic Code 7800 with an 
additional 10 percent rating for tender and painful scars 
under Diagnostic Code 7804 and a third 10 percent rating for 
facial muscle injury interfering with mastication under 
Diagnostic Code 5325.  In this case, in contrast, both 
Diagnostic Code 5292 and 5295 use limitation of motion as a 
criterion for the assignment of the percentage evaluation.  
The same manifestation - painful or limited motion - cannot 
be compensated twice.  See 38 C.F.R. § 4.14.  

This does not, however, preclude the granting of a higher 
evaluation for this disability.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made.  38 C.F.R. § 3.321(b)(1) (1998).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  As discussed above, higher 
evaluations are available under the rating schedule, but the 
evidence does not show that the required manifestations are 
present.  Second, the Board finds no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required hospitalization or frequent treatment for his 
service-connected arthritis of the lumbosacral spine.  He 
has, however, testified in June 1998 and in February 1999 
that his back symptoms have interfered with his ability to 
maintain employment, and have required him to miss work when 
he is employed.  He has also presented documentation that he 
has been discharged from employment because of his back 
disability.  However, upon further questioning in February 
1999, he stated that he had been with the same employer since 
March 1998; that although he missed work approximately once a 
week, he maintained a 32-hour per week average; and that his 
employer was willing to work around his disability.  He 
further testified that he had passed the initial medical 
screening for employment with the U.S. Postal Service and 
that he was merely waiting for his name to come up on the 
list.  The U.S. Postal Service is one of the employers for 
which he had stated he could not work because of his back 
disability.  The evidence of record thus does not show that 
the service-connected lumbosacral spine disability, alone, 
interferes markedly with the veteran's employment.  Thus, the 
evidence does not show that the impairment resulting solely 
from his service-connected lumbosacral spine disorder 
warrants extra-schedular consideration.  Rather, for the 
reasons noted above, the Board concludes that the impairment 
resulting from this disability is adequately compensated by 
the current 20 percent evaluation.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) (1998) is not 
warranted.

In rating this service-connected disability, the Board has 
considered the disabling effects of pain, as indicated in the 
above discussions.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Objective observations of pain and pain upon 
movement were noted by the examiners; and, the evaluation 
assigned a higher in part because of the objective 
observations of pain and pain upon movement and the effect 
this has had on the veteran's ability to move his lumbosacral 
spine.  Complaints of numbness, a feeling of "pins and 
needles," and stiffness, have not yet been found to be 
accompanied by neurological findings or radiculopathy.  
Consequently, the complaints of pain and numbness radiating 
into the extremities, and of stiffness and "pins and 
needles," by themselves, do not support an assignment of an 
increased rating beyond that warranted by the demonstrated 
pain and limitation of motion contemplated in the criteria 
for limitation of lumbar spine movement.  As discussed above, 
the rating now assigned for the lumbosacral spine accounts 
for the limited and painful range of motion demonstrated.  
The presence of other factors listed in 38 C.F.R. § 4.45, 
such as incoordination and impaired ability to execute 
skilled movements smoothly, has not been contended or shown.


ORDER

An increased rating for degenerative arthritis, lumbosacral 
spine, by X-ray with limitation of motion, is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

